UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                      _________________

                                          No. 00-30559

                                      (Summary Calendar)
                                      _________________


CLINTON L CHAMBERS; GLENDA CHAMBERS; AMANDA CHAMBERS; SAMANTHA
CHAMBERS; WENDY CHAMBERS


                              Plaintiffs - Appellants,

versus


EXXON CORPORATION, doing business as EXXON COMPANY, USA


                              Defendant - Appellee.



                          Appeal from the United States District Court
                             For the Middle District of Louisiana
                                 Dist. Ct. No. 96-CV-7611-A

                                         January 5, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

         Clinton Chambers (“Chambers”), was employed by an independent contractor in Exxon’s



         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                 1
Baton Rouge, Louisiana refinery from 1991 to 1996. Chambers alleges that he was exposed to

benzene during the five years he worked at the refinery. In 1996, Chambers was diagnosed with

chronic myelogenous leukemia (“CML”). He claims that his alleged benzene exposure at the Exxon

facility caused his disease. Chambers and his family filed a third party tort action against Exxon under

Louisiana Civil Code Articles 2315, 2315.3, and 2317. The district court heard the case pursuant to

its diversity jurisdiction, 28 U.S.C. § 1332.

        The district court excluded the testimony of Chambers’ causation experts under Rule 702 of

the Federal Rules of Evidence as interpreted by Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 113 S. Ct. 2786, L.Ed.2d 469 (1993), when it ruled in favor of Exxon on Exxon’s motion

in limine. The court further held that without proof that exposure to benzene caused Chambers’

CML, testimony concerning the level o f Chambers’ exposure to benzene was not relevant, and

therefore should be excluded. Based on these rulings, the court granted summary judgment in favor

of Exxon. Chambers appeals these three decisions.

        We review the district court’s exclusion of expert testimony for an abuse of discretion. See

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 143, 118 S. Ct. 512, 517, 139 L. Ed. 2d 508 (1997); Moore

v. Ashland Chem. Inc., 151 F.3d 269, 274 (5th Cir. 1998). We review the district court’s decision

to grant summary judgment de novo. See Int’l Assoc. of Machinists & Aeorospace Workers, AFL-

CIO v. Compania Mexicana de Aviacion, S.A. de C.V., 199 F.3d 796, 798 (5th Cir. 2000).

        In Moore v. Ashland Chemical Inc., we clarified the standards that district courts should

apply when determining whether to admit scientific, expert testimony. See Moore, 151 F.3d at 273.

In doing so, we relied primarily on the Supreme Court’s interpretation of Rule 702 of the Federal

Rules of Evidence in Daubert. In Daubert, the Supreme Court made clear that the test for


                                                   2
determining whether expert testimony should be admitted hinges on whether the testimony is both

reliable and relevant. See Daubert, 509 U.S. at 589-90, 113 S.Ct. at 2794-95; Moore, 151 F.3d at

275.

       In Moore we summarized the five-factor test proffered by the Supreme Court in Daubert for

determining whether an expert’s “methodology is scientifically valid or reliable. The[] factors include:

(1) whether the expert’s theory is testable; (2) whether the theory has been submitted for publication

and peer review; (3) whether a rate or margin of error applies to the technique or theory used by the

expert; (4) whether standards and controls exist and are maintained under the technique or theory;

and (5) whether and to what degree the theory has been accepted within the scientific community.”

Moore, 151 F.3d at 275; see also Daubert, 509 U.S. at 593-95, 113 S.Ct. at 2796-97. While the test

provided by the Supreme Court in Daubert is flexible and the factors are non-exhaustive, the

Daubert test is a useful tool for district courts to employ when assessing whether proposed expert

testimony is of the type covered by Rule 702.

       Upon reviewing Chambers’ expert testimony, the district court concluded that the causation

theories proffered by Chambers’ experts were not based on valid scientific reasoning. In the face of

scientifically recognized studies put forth by the defense, Chambers’ experts did not present a single

peer-reviewed, controlled epidemiological study in support of their contentions that exposure to

benzene causes CML. In fact, Chambers concedes that epidemiological data is necessary to

demonstrate causation, but notes that there is currently an absence of statistically significant

epidemiological data. In Moore we observed that if there does not exist “an established scientific

connection between exposure and illness, or compelling circumstances...an onset of symptoms,

standing alone, is entitled to little weight in determining causation.” 151 F.3d at 278.


                                                   3
        Although Chambers’ experts were willing to state that they believed that benzene exposure

causes CML, the experts failed to present scientifically reliable data to undergi rd their assertion.

Because the law do es not require “a district court to admit opinion evidence that is connected to

existing data only by the ipse dixit of the expert[,] [a] court may conclude that there is simply too

great an analytical gap between the data and the opinion proffered.” Joiner, 522 U.S. at 146, 118

S.Ct. at 519. Accordingly, because Chambers failed to demonstrate that his experts would present

reliable data that benzene caused his CML, the district court acted within its discretion when it

excluded the testimony of Chambers’ causation experts.

       Further, because Chambers has proffered insufficient evidence to demonstrate that his CML

was caused by exposure to benzene, the degree of Chambers’ exposure to benzene is irrelevant, and

therefore t he district court did not abuse its discretion by precluding testimony from Chambers’

exposure experts.

       Finally, the district court properly granted summary judgment in favor of Exxon. Although

the district court was required to consider the evidence in the light most favorable to Chambers,

Chambers was nevertheless required to provide proof that a material issue of fact existed with regard

to whether his benzene exposure was the cause of his CML. His inability to provide any reliable

proof regarding this issue justified the grant of summary judgment in favor of Exxon. See Fed. R.

Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265

(1986); Cormier v. Pennzoil Exploration & Prod. Co., 969 F.2d 1559, 1560 (5th Cir. 1992).

       Accordingly, the district court’s grant of summary judgment is AFFIRMED.




                                                 4
5